     Case 1-18-01141-ess           Doc 74     Filed 03/02/21   Entered 03/02/21 15:16:30




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
IN RE:

SEAN M. MURRAY,                                           CHAPTER 7

                                                          CASE NO. 17-44157
                           DEBTOR.


SEAN M. MURRAY,
                                Plaintiff,
                                                          ADV. PRO. CASE NO. 18-01141
                    -against-
                                                          JUDGE: Hon. Elizabeth S. Stong
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES, SPECIALIZED LOAN
SERVICING, LLC AND NATIONSTAR
MORTGAGE LLC D/B/A MR COOPER, AS
SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE CORPORATION,

                                Defendants.



REPLY OF FAY SERVICING, LLC IN RESPONSE TO PLAINTIFF’S MOTION
               FOR LEAVE TO AMEND OR APPEAL

       Fay Servicing, LLC as servicer for US Bank Trust National Association, Not In

Its Individual Capacity But Solely As Owner Trustee For VRMTG Asset Trust (“Fay”),

successor servicer to Specialized Loan Servicing, LLC (“SLS”, Fay and SLS collectively

referred to as “Defendant”), by and through its attorneys, LOGS Legal Group LLP f/k/a

Shapiro, DiCaro & Barak, LLC, as and for its Limited Objection to Plaintiff's Motion for

Leave to Amend or Appeal from Order Granting Defendant Specialized Loan Servicing,

LLC’s Motion for Summary Judgment at Dkt. 50 & 51, dated December 29, 2020 (the

“Motion for Leave”), respectfully states:




18-069932                                         1
      Case 1-18-01141-ess        Doc 74    Filed 03/02/21     Entered 03/02/21 15:16:30




       1.       The Debtor filed the Complaint on December 21, 2018 (the “Complaint”)

commencing an adversary proceeding against SLS and Nationstar (the Adversary

Proceeding”).

       2.       Defendant filed an answer January 22, 2019.

       3.       On November 11, 2019, Defendant filed a Motion for Summary Judgment

(the “MSJ”), initially returnable December 2, 2019.

       4.       At the hearing on the MSJ which took place on February 24, 2020, the

Court set a briefing schedule for the MSJ, providing the Debtor was to file opposition by

April 3, 2020, and SLS was permitted to file a reply by April 24, 2020.

       5.       Counsel to Defendant consented to a two week extension of the Debtor’s

opposition to April 17, 2020. The Debtor’s Opposition was emailed to below signed

counsel on April 17, 2020, and was filed on April 23, 2020.

       6.       Defendant replied to the Debtor’s Opposition on April 28, 2020 (the

“Reply” or “SLS’ Reply”), in which SLS pointed out that the Debtor improperly raised

new issues in opposition to summary judgment, namely allegations of violations of

RegX, procedural defects in the commencement of the foreclosure action and allegations

of predatory lending and that the Debtor’s Opposition alleges there are factual issues

without actually stating what they are.

       7.       A hearing was held on the MSJ on June 2, 2020. At that time, the Court

permitted the Debtor the opportunity to file a supplemental opposition to the MSJ by June

30, 2020.

       8.       On July 1, 2020, the Debtor filed the Supplemental Opposition, in which

the Debtor contested each and every fact in SLS’ list of uncontested facts, and rehashed




18-069932                                       2
      Case 1-18-01141-ess        Doc 74     Filed 03/02/21     Entered 03/02/21 15:16:30




previously briefed issues, asserting that SLS’s loan is not perfected and raising issues

surrounding alleged stay violations, without substantively discussing the issues. .

       9.      On July 21, 2020, Defendant filed a response to the Supplemental

Opposition.

       10.     Hearings on the MSJ were held on July 29, 2020, October 20, 2020 and

December 3, 2020.

       11.     On December 15, 2020, the Court entered the Memorandum Decision

granting the MSJ (the “Summary Judgment Order”).

       12.     On December 29, 2020, the Debtor filed the instant Motion for Leave to

Amend and a notice of appeal of the Summary Judgment Order.

       13.     The Motion for Leave requests alternative relief, as follows:

               a.   The Motion for Leave acknowledges that the Summary Judgment

                    Order may not be a final order, and so the Debtor’s Appeal requires

                    approval of the Bankruptcy Court to proceed.

               b. The Motion for Leave seeks permission of the Court to amend the

                    Complaint post-judgment.

       14.     On February 9, 2021, a hearing was held on the Motion for Leave, and the

Court set a briefing schedule, and the instant Opposition is being filed in conformity

with that schedule.

       15.     As stated below, Fay does not contest the Debtor’s request for leave to

appeal the Summary Judgment Order, but vehemently opposes the request for leave to

amend the complaint with respect to the Defendant on a post-judgment basis.




18-069932                                        3
     Case 1-18-01141-ess          Doc 74   Filed 03/02/21     Entered 03/02/21 15:16:30




                                     DISCUSSION

The Request for Leave to Appeal

       16.    As a general matter, a party is permitted to appeal “final” judgments,

orders, but for “interlocutory orders and decrees,” leave of the court must be obtained

prior to proceeding with the appeal. 28 U.S.C. § 158(a)(1).

       17.    A “final order” is an order that “conclusively determines the rights of the

parties to the litigation, leaving nothing for the district court to do but execute the

order.” Shimer v. Fugazy (In re Fugazy Exp., Inc.), 982 F.2d 769, 775 (2d Cir. 1992).

       18.    An order granting complete summary judgment with respect to all claims

is considered a Final Order. See In re Chateaugay Corp., 922 F.2d 86, 90 (2d Cir.1990).

       19.    However, if an order disposing of an adversary proceeding against some,

but not all, of the defendants, would not be a final order. See Kushner v. Winterthur

Swiss Ins. Co., 620 F.2d 404, 408 (3d Cir.1980)

       20.    In the instant case, the Summary Judgment Order certainly and

unambiguously resolves the entire Complaint with respect to the Defendant.

       21.    However, Nationstar, the co-defendant on the Complaint was not a party

to the MSJ, and has not moved for summary judgment in the Adversary Proceeding.

       22.    Therefore, the Summary Judgment Order is arguably not a final order as

Nationstar will remain as a defendant in the action, and even though the adversary

proceeding with respect to SLS has been concluded, the case will continue.

       23.    The Defendant does not oppose the Debtor’s request for leave to appeal.

       24.    This Adversary Proceeding was commenced in December 2018, and has

now been pending for nearly two and a half years.



18-069932                                         4
      Case 1-18-01141-ess        Doc 74     Filed 03/02/21     Entered 03/02/21 15:16:30




          25.   Considering that Nationstar has not yet moved for summary judgment or

proceeded to a trial, it may be a significant additional period until the Adversary

Proceeding is finally decided.

          26.   Additionally, the issues likely to be raised in the Adversary Proceeding are

likely to be different than the issues that would be raised in an appeal of the Summary

Judgment Order.

          27.   The Summary Judgment Order concerns the perfection of the Loan, the

Debtor’s attempted use of the trustee’s strong arm powers to avoid the Lien and the

alleged stay violations.

          28.   As Nationstar is no longer the servicer of the loan, their defense of the

Complaint will primarily concern their actions as servicer, and would concern allegations

of stay violations.

          29.   Nationstar has not taken a position with respect to the elements of the

Complaint surrounding the enforceability or perfection of the Loan as they are no longer

the servicer.

          30.   Even the alleged stay violations are notably different between the two

defendants.     SLS had already settled the alleged stay violations well prior to the

commencement of the Adversary Proceeding. Whereas most of the substance of the

Adversary Proceeding for Defendant has centered around the Settlement, Nationstar

would need to discuss the merits of the allegations.

          31.   For these reasons, even if the court concludes that the Summary Judgment

Order is interlocutory, it seems to make sense for the Court to grant the Debtor leave to

appeal.




18-069932                                        5
     Case 1-18-01141-ess         Doc 74     Filed 03/02/21    Entered 03/02/21 15:16:30




The Request to Amend the Complaint

          32.   The second request made by the Debtor was for leave to amend the

Complaint with respect to Defendant.

          33.   Defendant vigorously opposes this request.

          34.   Prior to entry of a judgment, the Rules give the Debtor 21 days to amend

their Complaint “as of right,” and then the Complaint can be amended thereafter upon

request, barring a showing of “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.” Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230, 9 L.Ed.2d 222

(1963).

          35.   In the instant case, Defendant would contend that “undue delay”, “bad

faith” and “dilatory motive” are all clearly present. Even had the Summary Judgment

Order not been granted, the Defendant would oppose the Debtor’s request to amend the

Complaint.

          36.   This adversary proceeding has been pending for now going on two and a

half years, and the Complaint itself incorporates by reference several prior allegations

made by the Debtor in the underlying bankruptcy case.

          37.   The Debtor does not assert what changes would be sought, nor why those

allegations were not part of the initial Complaint, nor why leave to amend was not sought

at any time during the pendency of the MSJ.

          38.   Defendant also notes that the Plaintiff has insisted on litigating the stay

violation allegations against the Defendant despite having settled the matter with



18-069932                                        6
      Case 1-18-01141-ess         Doc 74     Filed 03/02/21      Entered 03/02/21 15:16:30




Defendant prior to filing the Complaint, and despite having the settlement agreement

repeatedly presented, still seems to believe he has a cause of action against Defendant on

the stay violation issues. Defendant asserts that this is a clear indication that the Plaintiff

is not acting in good faith.

       39.     Further, since the Summary Judgment Order has been granted, the Debtor

is not permitted to request an amendment to the Complaint unless there is also cause to

vacate the Summary Judgment Order.

       40.     In Ruotolo, the Second Circuit found that a party seeking to amend

their complaint post-judgment must first establish cause to have the judgment vacated or

set aside pursuant to Fed. R. Civ. P. 59(e) or 60(b). See Ruotolo v. City of New York, 514

F.3d 184 (2d Cir 2008); Mitsubishi Aircraft Int'l v. Brady, 780 F.2d 1199, 1203 (5th

Cir.1986) (“by the time the motion to amend was filed, there was no longer existent a

claim to be amended, since summary judgment was already granted”).

       41.     “To hold otherwise would enable the liberal amendment policy of Rule

15(a) to be employed in a way that is contrary to the philosophy favoring finality of

judgments and the expeditious termination of litigation.” Nat'l Petrochemical Co. of Iran

v. M/T Stolt Sheaf, 930 F.2d 240, 244–45 (2d Cir.1991) (quoting 6 C. Wright & A.

Miller, Federal Practice and Procedure § 1489, at 694 (1990)).

       42.     Here, Defendant has proceeded through the entire adversary proceeding,

including the preparation of an answer, discovery, the preparation and filing of the MSJ,

several rounds of briefing, and several hearings at which the Court took argument from

both sides on the issues surrounding the Complaint.




18-069932                                         7
      Case 1-18-01141-ess       Doc 74     Filed 03/02/21    Entered 03/02/21 15:16:30




        43.   Now that Defendant has been successful in obtaining the Summary

Judgment Order, the Debtor seeks leave to amend the complaint and reset the entire

pleading, seemingly not for any specific reason other than that he is dissatisfied that he

has lost.

        44.   It is worth noting that nothing in the Debtor’s Motion for Leave indicates

what the substance of the proposed revisions are, nor why they would not have been

included in prior pleadings over the first two and a half years of the Adversary

Proceeding.




                      SPACE LEFT INTENTIONALLY BLANK




18-069932                                       8
     Case 1-18-01141-ess        Doc 74      Filed 03/02/21   Entered 03/02/21 15:16:30




       45.     Defendant asserts that to allow the Debtor to amend the Complaint post-

judgment would fly directly in the face of relevant Second Circuit caselaw, and would

frustrate the principles of judicial economy and would fly in favor of the judicial

philosophy of the finality of judgments.

       WHEREFORE, Defendant respectfully requests that the Court deny Plaintiff’s

request for leave to amend the Complaint.


Dated: March 2, 2021
       Merrick, New York                     Respectfully submitted,


                                             /s/ Robert W. Griswold
                                             Robert W. Griswold
                                             Bankruptcy Attorney
                                             LOGS Legal Group LLP f/k/a Shapiro,
                                             DiCaro & Barak, LLC
                                             Attorneys for Fay Servicing, LLC as servicer
                                             for US Bank Trust National Association, Not
                                             In Its Individual Capacity But Solely As
                                             Owner Trustee For VRMTG Asset Trust
                                             175 Mile Crossing Boulevard
                                             Rochester, New York 14624
                                             Telephone: (585) 247-9000
                                             Fax: (585) 247-7380




18-069932                                       9
       Case 1-18-01141-ess            Doc 74       Filed 03/02/21   Entered 03/02/21 15:16:30




The LOGS Legal Group, LLP f/k/a Shapiro, DiCaro &
Barak, LLC
Attorneys for Fay Servicing, LLC as servicer for US Bank
Trust National Association, Not In Its Individual Capacity
But Solely As Owner Trustee For VRMTG Asset Trust
175 Mile Crossing Boulevard
Rochester, NY 14624
Telephone: (585) 247-9000, Fax: (585) 247-7380
Robert W. Griswold

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
IN RE:

SEAN M. MURRAY,                                                CHAPTER 7

                                                               CASE NO. 17-44157
                               DEBTOR.


SEAN M. MURRAY,
                                   Plaintiff,
                                                               ADV. PRO. CASE NO. 18-01141
                       -against-
                                                               JUDGE: Hon. Elizabeth S. Stong
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES, SPECIALIZED LOAN
SERVICING, LLC AND NATIONSTAR
MORTGAGE LLC D/B/A MR COOPER, AS
SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE CORPORATION,

                                   Defendants.


                          AFFIRMATION OF SERVICE BY MAIL



        I, Michael J. Chatwin, say, I am not a party to this action; I am over 18 years of

age, I reside in Rochester, New York.




18-069932                                               10
      Case 1-18-01141-ess       Doc 74    Filed 03/02/21     Entered 03/02/21 15:16:30




On March 2, 2021 I served the within Reply of Fay Servicing, LLC in Response to

Plaintiff’s Motion for Leave to Amend or Appeal upon:

TO:     Debtor Appearing Pro Se
        Sean M. Murray
        P.O. Box 1110
        Attn: 2544
        Albany, NY 12201-1110

        Cleo F. Sharaf
        Ras Boriskin
        900 Merchants Concourse
        Westbury, NY 11590

        Trustee
        Richard J. McCord
        Certilman Balin Adler & Hyman
        90 Merrick Avenue
        East Meadow, NY 11554


        U.S. Trustee
        Eastern District of New York (Brooklyn Office)
        U.S. Federal Office Building
        201 Varick Street, Room 1006
        New York, NY 10014




at the addresses designated by the foregoing individuals for that purpose by depositing a

true copy of same enclosed in a postpaid, properly addressed wrapper, in an official



18-069932                                      11
     Case 1-18-01141-ess        Doc 74   Filed 03/02/21   Entered 03/02/21 15:16:30




depository under the exclusive care and custody of the United States Postal Service

within the State of New York.

Date: March 2, 2021                              /s/ Michael J. Chatwin
                                                 Michael J. Chatwin
                                                 Bankruptcy Attorney
                                                 LOGS Legal Group LLP f/k/a
                                                 Shapiro, DiCaro & Barak, LLC
                                                 Attorneys for Fay Servicing, LLC as
                                                 servicer for US Bank Trust National
                                                 Association, Not In Its Individual
                                                 Capacity But Solely As Owner
                                                 Trustee For VRMTG Asset Trust
                                                 175 Mile Crossing Boulevard
                                                 Rochester, New York 14624
                                                 Telephone: (585) 247-9000
                                                 Fax: (585) 247-7380




18-069932                                   12
